Wyly, J.
The plaintiff sues for $2115 damages, on the ground that *538he sustained loss to that amount by the illegal act of the defendant in tearing down a sawmill and moving off and selling it with the engine, fixtures etc., from a tract of land to which1 they were attached and upon which he held a vendor’s privilege and special mortgage; that without the sawmill the land is valueless, and that the damage sustained is equal to the amount of the mortgage. The court rejected the demand and the plaintiff appeals.
The defendant removed the sawmill and fixtures from the mortgaged premises to this city under a written authority from George Warner, one of the owners of the property. When he bought it from Warner, some time afterwards, it was movable property, and in no manner affected by the mortgage. The fact that he was employed by the owner to remove the property created no legal obligation against him in favor of the mortgage creditor; nor did his purchase of it subsequently have that effect.
Judgment affirmed.